Filed 4/19/22 P. v. Raynoha CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078748

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD173300)

 DAVID ANTHONY RAYNOHA,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
John M. Thompson, Judge. Reversed and remanded with directions.
         Valerie G. Wass, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Steve
Oetting and Anthony Da Silva, Deputy Attorneys General, for Plaintiff and
Respondent.
         In 2005, David Raynoha entered into a plea agreement in which he
agreed to testify against his codefendants. In return for his cooperation,
Raynoha was allowed to plead guilty to second degree murder (Pen. Code,1
§ 187, subd. (a)). The remaining charges and allegations were dismissed, and
the parties agreed to a sentence of 15 years to life. Because of the nature of
the plea agreement, Raynoha was required to testify to the details of the
crime as the factual basis of the plea.
      Raynoha was sentenced in accordance with the plea agreement.
      In 2020, Raynoha filed a petition for resentencing under
section 1170.95. The trial court appointed counsel, received briefing, and
reviewed the record of conviction. The court denied the petition by written
order without first issuing an order to show cause (OSC) and holding an
evidentiary hearing. The court determined the record of conviction showed
Raynoha acted with reckless indifference to human life and thus his petition
did not state a prima facie case for resentencing under section 1170.95.
      Raynoha filed a timely notice of appeal.
      Raynoha contends and the Attorney General agrees that the court
erred in finding Raynoha ineligible for relief as a matter of law at the prima
facie stage of review. Essentially, the parties agree the trial court engaged in
evidentiary weighing of the evidence in the record of conviction.
      After reviewing the record, we conclude the trial court engaged in
impermissible factfinding at the prima facie stage of review. Accordingly, we
will accept the Attorney General’s concession and remand the case for an
evidentiary hearing.
                           STATEMENT OF FACTS
      The change of plea contains the admissions made by Raynoha, which
served as the factual basis for the plea. Respondent has accurately



1     All further statutory references are to the Penal Code.
                                          2
summarized the facts from that testimony. We will incorporate that
summary here.

     The oral factual basis for Raynoha’s guilty plea2 was as follows:
     Raynoha planned with James Torkelson, Max Anderson, and Jeffrey
Young to commit a robbery at the Five Star Shuttle & Fly. On the evening of
July 17, 1999, Anderson drove his truck with Raynoha, Torkelson, and Young
riding as passengers to conduct reconnaissance and execute the robbery.
     On the morning of July 18, 1999, Raynoha was armed with a 9-
millimeter gun to commit the robbery. Anderson had two 9-millimeter guns
and Young a .38 caliber weapon. The three men followed Torkelson and met
at the parking lot. Raynoha, Anderson, and Young laid down in the back of
Torkelson’s Toyota 4-Runner as Torkelson drove into the parking lot.
     As instructed by Torkelson, Raynoha was armed as he encountered the
security guard and took him down to the ground while Anderson and Young
entered the office trailer to take money from the safe. Anderson and Young
ordered the persons inside the trailer to get down on the ground. Teresa P.
came out of the bathroom; Raynoha intercepted her and sent her into the
office trailer. When Teresa opened the door, Raynoha saw Anderson in the
far room and Young standing by the door. Young got Teresa down on the
floor, the door closed, and Raynoha heard gunshots fired. Raynoha later

learned that Young shot Teresa and Anderson shot a male victim.3
     Raynoha was outside holding the security guard on the ground when
the shootings occurred. Raynoha saw a van driving in the parking lot, and he



2    The plea form is not contained in the record.

3     Teresa was the murder victim in count 1, and Jack R. the murder
victim in count 2.
                                      3
hid behind a booth. Young and Anderson exited the trailer, saw the van, and
started shooting at it. Raynoha went around the booth and began shooting at
the van.
      After the van drove away, Raynoha, Anderson, and Young ran towards
a parked car that Torkelson had told them was supposed to belong to the man
in the trailer who always parked in that space. Anderson went to the driver’s
side door, and Young to the left rear door to try to enter the car. Raynoha
became impatient, shot the front passenger window, opened the door, and
unlocked the doors for the others to enter. The keys they took from the man
did not work, so everybody got out of the car and started running.
      Young was in the lead, followed by Anderson, and then Raynoha.
Anderson yelled that he dropped his gun. Raynoha stopped and returned to
retrieve the gun. He then fired three rounds over the trailer to make sure
that any persons inside the trailer would stay down and not use the
telephone.
      Raynoha held the gun he picked up as he continued to run. He caught
up to Anderson and gave him the gun. As they crossed the street, Raynoha
saw headlights and he ran towards the driver’s side of the car. Raynoha saw
a man standing at the back of the car. Raynoha lifted his gun and told the
man to get away from the car. The man turned around and said, “Take it.”
Raynoha entered the driver’s side and he saw another man standing nearby.
Anderson stood by the passenger’s side of the car, aimed his gun at one of the
men, and told Raynoha to open the door. Raynoha opened the passenger
door, and Anderson entered the car. “Basically, [Raynoha] carjacked whose
ever car it was.”
      Raynoha drove the car up a hill where Young was running on the
center of the road. Raynoha stopped the car, and Young turned around and


                                       4
entered in the backseat area of the car. Raynoha drove the car towards the
area where Torkelson’s truck was parked as the get-away vehicle.
      After reaching Torkelson’s truck, Raynoha, Anderson, and Young
entered the truck, and they drove away from the scene. They drove the truck
and parked it outside of Torkelson’s home in the Tierrasanta area of San
Diego where they split the money. They put Torkelson’s share inside a box
and left it at the front yard of the residence.
                                  DISCUSSION
      The Supreme Court has clarified the role of trial judges in reviewing
petitions under section 1170.95. The court held that after appointment of
counsel, trial courts may dismiss such petitions at the prima facie stage when
the record establishes, as a matter of law, that the petitioner is ineligible for
relief. While the court may review the record of conviction, it cannot engage
in factfinding or the weighing of evidentiary material. (People v. Lewis (2021)
11 Cal.5th 952, 971-972; People v. Drayton (2020) 47 Cal.App.5th 965, 980).
The court may utilize readily available facts from the record, but it may not
draw evidentiary inferences from the record.
      Here, the trial court concluded the record demonstrated Raynoha acted
with reckless disregard for human life, a conclusion the court drew from its
assessment of the factual record. Such evidentiary weighing and factfinding

must wait for an appropriate evidentiary hearing.4
                                 DISPOSITION
      The order denying Raynoha’s petition for resentencing under
section 1170.95 is reversed. The case is remanded to the superior court with


4     It is certainly possible that a factfinder at an appropriate hearing
might find Raynoha acted with reckless indifference to human life. However,
such finding was not appropriate prior to an OSC and proper evidentiary
hearing.
                                         5
directions to issue an order to show cause and to hold an evidentiary hearing
as required by statute.



                                                     HUFFMAN, Acting P. J.

WE CONCUR:




O’ROURKE, J.




AARON, J.




                                      6